





Exhibit 10.1

RELM WIRELESS CORPORATION




Form of Stock Option Agreement

for 1997 Stock Option Plan




This Stock Option Agreement (this "Agreement"), dated as of ______ ___, 200__
(the "Grant Date"), is made between RELM Wireless Corporation, a Nevada
corporation (the "Company"), and ___________ (the "Optionee").  All capitalized
terms used herein, but not otherwise defined herein, shall have the meanings
ascribed to them in the Stock Option Plan (as defined below).







RECITALS




A.

In accordance with the terms of the Company’s 1997 Stock Option Plan, as amended
(the “Stock Option Plan”), the Committee has granted to the Optionee an Option
as specified below, subject to the terms and conditions of the Stock Option Plan
and this Agreement; and




B.

The Optionee desires to accept the grant of the Options, subject to the terms
and conditions of the Plan and this Agreement.




Agreement




1.

Grant of Option.  Subject to the terms and conditions provided in this Agreement
and in the Plan, the Company, as of the Grant Date, hereby grants to the
Optionee an Option to purchase up to _________ (______) shares of common stock
of the Company (the "Shares").  The Optionee shall be permitted to purchase the
vested portion (as determined in accordance with Section 4 below) of the
Optionee's Shares at any time after the Grant Date.  The terms of this Option
shall be interpreted in a manner consistent with the intent of the Company and
the Optionee that the Option qualify as an Incentive Stock Option under Section
422 of the Code.  If any provision of the Stock Option Plan or this Agreement
shall be impermissible in order for the Option to qualify as an Incentive Stock
Option, then the Option shall be construed and enforced as if such provision had
never been included in the Stock Option Plan or the Option.  If and to the
extent that the Option exceeds the limitations contained in Section 422 of the
Code on the value of Shares with respect to which this Option may qualify as an
Incentive Stock Option, this Option shall be a Non-Qualified Stock Option under
Section 83 of the Code to the extent so required.




2.

Exercise Price.  The exercise  price for the Shares (the "Exercise Price") shall
be $_____ per Share, which has been determined to be the fair market value of
one Share as of the Grant Date.  The method of payment of the Exercise Price and
of any applicable withholding or employment taxes shall consist of:




(a)

cash;











--------------------------------------------------------------------------------










(b)

certified or official bank check;




(c)

money order;




(d)

shares of the Company’s common stock that have been held by the Optionee for at
least six (6)  months (or held such other period of time the Committee
determines will not cause the Company to recognize for financial accounting
purposes a charge for compensation expense);




(e)

the withholding of Shares issuable upon exercise of the Option;




(f)

pursuant to broker-assisted “cashless exercise” procedure, by delivery of a
properly executed exercise notice together with such other documentation, and
subject to such guidelines, as the Committee shall require to effect an exercise
of the Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares or a margin loan sufficient to pay
the exercise price and any applicable income or employment taxes;




(g) a promissory note;




(h) a personal check; or




(i) any combination of the above.




3.

Term of Option.  Except as provided below, this Option shall expire, at the very
latest, on ___________, 20__.  However, in the event the employment of the
Optionee by the Company shall terminate (for a reason other than disability or
death) prior to ____________, 20___, whether voluntarily or involuntarily, the
Option shall expire as of the earlier of _____________, 20__ or sixty (60) days
after the Optionee's effective date of termination.  In the event the Optionee's
termination of employment is due to the Optionee's disability, as defined in the
Plan, the Option shall expire as of the earlier of ______, 20___ or one hundred
eighty (180) days after the Optionee's termination of employment due to
disability.  Finally, in the event the Optionee shall die prior to the exercise
of the Option, such Option shall expire as of the earliest of ___________, _____
or one hundred eighty (180) days after the Optionee's death.




4.

Vesting.  The Optionee may exercise the Option only to the extent that the
Option shall have become vested at the time of exercise.  Subject to the
Employee's being employed by the Company on such date, the Option shall become
vested in accordance with the table set forth below.




Vesting Date

ISO Shares

Non-ISO Shares




_______, 20__

_______

_____

_______, 20__

_______

_____

_______, 20__

_______

_____

____________

_______

_____











--------------------------------------------------------------------------------










In addition to the foregoing, and subject to the Employee's being employed by
the Company on such date, as of the date immediately prior to a consummation of
the sale of all or substantially all of the Company's assets or a merger of the
Company in which a majority in interest of the Company's then outstanding
securities shall have been transferred to or issued to the other party thereto
or the stockholders of such other party (a "Change of Control Event"), the
vesting schedule set forth above shall be accelerated so that all of the
remaining Option which has not then otherwise become vested shall become vested
as of the date of such Change of Control Event.




5.

Options Non-Transferable.  The Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by the
Optionee's last will or by the laws of descent and distribution, and may be
exercised during the Optionee's lifetime, only by the Optionee or the
Beneficiary thereof.




6.

Right to Terminate Employment.  Nothing in the Stock Option Plan or this
Agreement, or in any agreement entered into pursuant to the Stock Option Plan,
shall confer upon the Optionee the right to continue in the employ or service of
the Company or effect any right which the Company may have to terminate the
employment or service of the Optionee regardless of the effect of such
termination of employment or service on the rights of the Optionee under the
Stock Option Plan or this Agreement.




7.

Restrictions on Certain Shares.  The Shares issued to the Optionee pursuant to
the Stock Option Plan shall be subject to any and all federal and state
securities laws, rules and regulations generally applicable to the common stock
of the Company, including without limitation, any restrictions on the sale or
other transfer of the Shares.  Any certificate representing such Shares shall
contain a restrictive legend evidencing the existence of any such restrictions.




8.

Notification of Disposition. The Optionee hereby agrees to give prompt written
notice to the Company of any disposition or other transfer of any of the Shares
acquired pursuant to the exercise of the Option under this Agreement if such
disposition or transfer is made (a) within two (2) years from the Grant Date of
the Option or (b) within one (1) year after the Optionee acquired the Shares by
exercising the Option. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Optionee in such disposition or
other transfer.











--------------------------------------------------------------------------------













9.

Copy of Stock Option Plan.  The Optionee acknowledges the receipt of a copy of
the Stock Option Plan, and agrees to be bound by the terms of the Stock Option
Plan, the terms and conditions of which are incorporated herein by reference.







COMPANY:

OPTIONEE:

RELM WIRELESS CORPORATION




By:____________________________

_________________________

Name:

Title:  















